DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
22
Claims 1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainobu et al. US 2011/0028858 in view of Weckstrom US 2012/0325214.
Regarding claim 1, Dainobu discloses an airway adaptor including a tubular member to which a measuring section configured to measure a flow rate of a5 respiratory gas of a subject is to be attached, wherein
 	a tubular member having a gas passage through which the respiratory gas passes ([FIG1][¶34] the tubing section 20), the tubular member comprising first ([FIG7] 26) and second ([FIG7] 25) opposing portions and a middle portion disposed between and connecting the first and second opposing portions in a longitudinal axial direction of the tubular member ([FIG7] area around 24),
 	a resistance portion disposed within the gas passage and positioned at the middle portion of the tubular member without extending into the first and second opposing portions of the tubular member, the resistance portion configured to generate 10a differential pressure in the respiratory gas passing through the gas passage ([FIG12][¶38,49] bluff member 57),


    PNG
    media_image1.png
    570
    598
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    774
    966
    media_image2.png
    Greyscale

Regarding claim 2, Dainobu discloses the side surfaces of the partition members are separated from the inner wall of the gas passage and parallel to the longitudinal axial direction of the tubular member ([FIG17,18] separated from the wall by 109)
Regarding claim 4, Dainobu discloses a hole allowing a detection light beam which is to be emitted from an outside of the tubular member, to pass through5 the hole is formed in each of the partition members ([¶39] the windows 24).
Regarding claim 5, Dainobu discloses a first adaptor section which is to be connected to an inspiration supplying section for supplying inspiration to the10 subject is disposed in one end side of the tubular member ([FIG8][¶35] side 21),
 	a second adaptor section which is to be connected to an expiration outputting section for outputting expiration from the subject is disposed in the other end side of the tubular member ([FIG8][¶35] side 26).
Regarding claim 6, Dainobu does not discloses a diffusing portion which is configured to diffuse air passing through the second adaptor gas passage is disposed in the second adaptor gas passage. Weckstrom teaches a diffusing element 27 ([FIG12]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Weckstrom with the device of Dainobu as it is no more than the predictable use of prior art elements for their established purpose.
Regarding claim 7, Dainobu discloses an adaptor and the measuring section which is configured measure the flow rate of the respiratory gas of the subject ([¶8] a light detection device is attached to the window section).
Regarding claim 8, Dainobu discloses a first adaptor section which is to be connected to an inspiration supplying section for supplying inspiration to the10 subject is disposed in one end side of the tubular member ([FIG8] side at 21 ),
 	a second adaptor section which is to be connected to an expiration outputting section for outputting expiration from the subject is disposed in the other end side of the tubular member ([FIG8] side 36),
 	15the first adaptor section includes: a first adaptor gas passage which is coupled to one end of the gas passage in which the partition members are disposed ([FIG8] side at 21 with the partition members 27); and a first adaptor connecting portion which is formed to cover an outside of the first adaptor gas passage ([FIG8][¶35] outer wall 21), and 
 	20the second adaptor section includes: a second adaptor gas passage which is coupled to the other end of the gas passage in which the partition members are disposed; and a second adaptor connecting portion which is formed to cover an outside of the second adaptor gas passage ([FIG8][¶35] side 26 with the cover 22). 
Regarding claims 9 and 10, Dainobu discloses the at least two partition members being separated from one another in a direction that is transverse to the longitudinal axial direction of the tubular member and being positioned adjacent one another in a direction that is transverse to the longitudinal axial direction of the tubular member ([FIG12]).
Regarding claim 11, Weckstrom teaches the gas passage at a middle portion of the resistance portion is narrower than the gas passage at an end portion of the resistance portion in the longitudinal axial direction of the tubular member ([FIG8]).  
Regarding claim 12, Weckstrom teaches a total width of the plurality of gas passages, in a direction perpendicular to the longitudinal axial direction, at a middle portion of the resistance .
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Dainobu and Weckstrom do not disclose at least two partition members that are separated from an inner wall surface of the gas passage in a direction that is transverse to the longitudinal axial direction of the tubular member, Examiner respectfully disagrees. The bluff bodies are separate from the inner wall in a transverse direction to the longitudinal direction. Specifically, as shown in the orientation of FIG8, the bluff bodies do not touch the inner wall on the front wall and the back wall, the transverse direction on the annotated figure, so they are not touching or are separate from the wall. It is unclear what direction Applicant is considering parallel. If the spacing is meant to describe the axis upon which the partitions are spaced apart from each other this is not how the claim language currently reads. The claim is broad enough that the transverse direction can be the direction noted in the annotated figure or the Z axis and it is not clear which Applicant is considering the transverse direction. Similarly the bluff bodies are parallel along the longitudinal axis or the Z axis.
Regarding Applicant’s arguments against claim 11, Examiner respectfully disagrees.  Weckstrom shows the middle portion, which is the resistance portion where the partition members, are is narrow in diameter than either the first or second portions. Similarly, Dainobu shows its middle section is narrower than the first or second end but does not disclose the middle section is the resistance portion.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Materna US 6,601,460 on IDS submitted 5/22/19 specifically FIG1a.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL CATINA/
Examiner, Art Unit 3791